Exhibit 10.6

 

Schedule of Documents

Substantially Similar to

Exhibit 10.5

 

1.   Employment Agreement between Jameson Inns, Inc. and Steven A. Curlee dated
February 19, 2004.

 

2.   Employment Agreement between Jameson Inns, Inc. and Martin D. Brew dated
February 19, 2004.

 

3.   Employment Agreement between Kitchin Hospitality, LLC and Gregory W. Winey
dated February 19, 2004.

 

4.   Employment Agreement between Kitchin Hospitality, LLC and D. Anthony Maness
dated February 19, 2004.